Citation Nr: 1530754	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a cervical spine disability with radiculopathy.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right elbow ulnar nerve release.

7.  Entitlement to service connection for right carpal tunnel syndrome.

8.  Entitlement to service connection for left carpal tunnel syndrome.

9.  Entitlement to service connection for a left hand disability.

10.  Entitlement to service connection for a right hand disability.

11.  Entitlement to an initial evaluation in excess of 10 percent for low back strain, with radiculopathy, prior to September 13, 2005.

12.  Entitlement to an initial evaluation in excess of 40 percent for low back strain, with radiculopathy, since September 13, 2005.

13.  Entitlement to an evaluation in excess of 30 percent for urethral stricture, prior to June 30, 2008.

14.  Entitlement to an evaluation in excess of 40 percent for urethral stricture, from June 30, 2008 to November 30, 2009.

15.  Entitlement to an evaluation in excess of 60 percent for urethral stricture, since November 30, 2009.

16.  Entitlement to a finding of total disability based on individual unemployability (TDIU), for the period prior to November 30, 2009.

17.  Entitlement to an effective date prior to September 13, 2005, for a 30 percent evaluation for urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1974 to August 1978, and with the Air Force from December 2003 to June 2004.  He was additionally a member of the Army and the Air Force Reserves between his periods of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006, June 2007, March 2009, and June 2009 rating decisions by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2006 decision denied an increased evaluation for urethral stricture, effective from September 13, 2005; in decisions issued during the pendency of the appeal of that decision the RO has awarded increased ratings for some periods since that time.  As none represent the maximum possible benefit and the Veteran has expressed his desire to continue the appeal, all stages remain before the Board.  

In June 2007, the RO granted service connection for a low back strain, rated 10 percent from September 13, 2005; the Veteran filed a substantive appeal that serves as a notice of disagreement to this decision.  The March 2009 decision which granted an increased 40 percent rating for a low back disability was issued during the pendency of the appeal.  A June 2009 decision addressed the questions of service connection currently on appeal.

The Veteran filed a formal claim for TDIU in June 2010, and the RO granted that benefit, effective November 30, 2009, in a May 2012 rating decision.  However, the Veteran has been alleging he is unemployable due to service-connected disabilities prior to November 2009, as part of his claims for increased rating.  A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU entitlement is therefore considered to be on appeal as part of the increased rating claims.

The Veteran testified at a May 2015 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In October 2010 correspondence, the Veteran's representative raised a claim of clear and unmistakable error in an April 1979 rating decision which denied service connection for a low back strain; he alleged the presumption of soundness had not been properly applied.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

All issues save that of the effective date of a 30 percent evaluation for urethral stricture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1999 rating decision continued a 0 percent evaluation for urethral stricture; the decision was not appealed and became final in April 2000.

2.  A claim for increased evaluation was received on June 30, 2005, in the form of service treatment records dated from 2003 to 2005 showing a worsening of the urethral stricture necessitating repeated dilation and surgery.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 30, 2005, for the grant of a 30 percent evaluation for urinary stricture are met.  38 U.S.C.A. §§ 5107, 5110 (West 22014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An April 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No examination findings are relevant to the issue decided here.  Further, the Veteran stated in perfecting his appeal that he did not desire a hearing on this issue; he also did not raise it at his May 2015 hearing.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Specific to claims for increased rating, an effective date of the earliest date on which factual entitlement to the benefit sought is shown is allowable, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2); Hurd v. West, 13 Vet. App. 449 (2000).

The RO has assigned an effective date of September 13, 2005, for the grant of an increased 30 percent evaluation for urethral stricture.  The Veteran has argued for a date in May 1997, or in 2003.  The 1997 date refers to a claim for increased rating; the 2003 date's rationale is unclear, though there are indications that this refers to a date on which the Veteran sought treatment in service for increased symptoms.

Neither date is allowable under the law.

With regard to the May 1997 claim, the RO adjudicated the claim in a January 1998 rating.  Entitlement to a compensable evaluation was denied.  The Veteran initiated an appeal, and a statement of the case was issued in April 1998.  However, the Veteran did not perfect the appeal.  Instead, in May 1998 he asked that a decision be deferred until he submitted additional VA treatment records.  He did not express any intent to pursue an appeal further at that time, and so his correspondence was not accepted as a substantive appeal.

The additional records were received, and the claim was readjudicated, and again denied, in an April 1999 rating decision.  The Veteran did not appeal this reconsideration of his claim, and the denial of the increased rating claim became final in April 2000.

Nothing further was received from the Veteran or any representative of his until June 30, 2005, when additional service department records were received, as per the receipt date noted in VBMS.  These records documented the onset of hematuria related to the urethral restriction in November 2003, and the subsequent treatment with dilation through September 2004.  At that time, the Veteran underwent surgery for his fossa navicularis stricture, and was placed on restricted/no duty until January 2005.

VA has considered whether these records trigger application of 38 C.F.R. § 3.156(c), which requires reconsideration of a claim when relevant service department records are received.  However, this regulation only applies when the records in question existed at the time of the prior decision.  The new service records all post-date the April 1999 decision.  Reconsideration is not required.

The June 30, 2005, submission, therefore, represents a new, informal claim for increased rating.  The date utilized by the RO, from September 2005, marked the formalization of the claim.  Use of it as the effective date by the RO is incorrect.  The correct date of claim for the allegations of worsening of urethral stricture is June 30, 2005.

The Board must now consider when actual worsening of the condition occurred.  If after June 30, 2005, the date of worsening sets the effective date.  If within one year prior to June 30, 2005, the actual date of worsening controls.  38 C.F.R. § 3.400(o).

The records submitted in support of the claim for increase clearly demonstrate that the Veteran's urethral stricture became worse more than a year before June 2005.  The Veteran sought treatment for hematuria in November 2003.  He was dilated regularly several times after that, until undergoing surgery in September 2004.  The increase in symptoms, then which eventually required surgery, had their onset in November 2003, outside of the one year period provided by the regulation.  Those same symptoms were used by the RO as the basis for the assignment of a 30 percent evaluation.

Accordingly, the date of receipt of the informal claim for increased evaluation of urethral stricture, June 30, 2005, controls as the effective date of the grant of an increased 30 percent evaluation.  No earlier date is warranted.

The Board notes that the question of the propriety of the currently assigned 30 percent evaluation is the subject of an ongoing appeal.  Nothing in this decision regarding the effective date of the current evaluation is intended to address that issue; findings above are intended to merely show that the disability worsened as of a certain date, and not to indicate any specific degree of worsening.


ORDER

The criteria for an earlier effective date of June 30, 2005, for the award of a 30 percent evaluation of urethral stricture is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

With regard to the remaining claims, remand is required for further development, in accordance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Hypertension

Several doctors have commented that the Veteran's hypertension is likely related to pain he experiences as a result of his service-connected disabilities, particularly the back and urethral stricture.  They have not provided a rationale, however.  The Veteran has testified that his blood pressure, which is already elevated, rises when he has increased pain; he characterized his claim as one of secondary service connection at his Board hearing.

No examiner has adequately addressed the nexus question.  It is not clear if the hypertension was caused or aggravated by pain.  Examination is required to secure an opinion, with rationale.

Hepatitis B

Service records refer to the discovery of hepatitis B antibodies in either 1987 or 1997, in between his two periods of active duty.  Doctors concluded that this was the result of an earlier infection, and not of immunizations.  In either instance, the Veteran was a Reservist and not on active duty.  He has alleged, however, that he contracted the condition on active duty, from an ear piercing in barracks, or from sharing razor blades in the field.

The record therefore reflects a current disability and a colorable allegation of injury or disease in service.  An examination is therefore required to obtain a nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hands, Carpal Tunnel Syndrome, Right Elbow, Shoulders, Cervical Spine

The Veteran has competently and credibly reported that his various orthopedic and neurological complaints are related to the wear and tear of his service, particularly in light of his activity as a martial arts instructor.  He describes breaking boards, striking objects and people, and carrying heavy weights.  He has also recounted at least one fall in connection with his duties.  

An April 2009 examination was conducted which considered his allegations in part, but focused on the wrists and elbow; to the extent his reports of injury as a martial arts instructor were discussed, the examiner noted them, but failed to weigh his lay reports as competent evidence.  The lack of documented chronic complaints or treatment in service were relied upon instead.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The Veteran's reports are corroborated by the record, and must be properly weighed by an examiner on remand.

Lumbar Spine

Two periods of evaluation are on appeal with regard to the low back.  For the first, prior to September 2005, the Veteran reported to VA doctors that he had been seeking treatment at Air Force and private facilities.  While it appears that all possible development has been accomplished with regard to service records, inadequate development was undertaken regarding private records.  It appears that only a single request was made to Silver Creek Physical Therapy for records in September 2008, and no response was received.  Regulations require at least two requests before efforts are deemed reasonable and may be abandoned.  38 C.F.R. § 3.159(c)(1).  On remand, appropriate steps should be taken to secure outstanding private records.

Since September 2005, the Veteran has alleged both increased functional impairment due to pain and limitation of the back, and due to neurological manifestations related to disc disease.  He was most recently examined in January 2012, but since that time has reported increased symptomatology and functional impacts.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Updated findings are required on remand.

Urethral Stricture

VA treatment records associated with the claims file refer to the Veteran being followed by the VA Urology clinic.  However, while some such records are part of the file, it is evident that not all Urology clinic records have been properly obtained.  For example, a May 2008 prescription for absorbent pads is not associated with any progress note, and there is a sizable hole in the record regarding urology around that date.  Adjudication of the claim requires a complete record.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

TDIU

Adjudication of a claim for TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  Here, there are multiple outstanding claims for service connection and for increased rating related to the appellate period prior to November 30, 2009.  Until these matters are settled, it would be premature to address the question of entitlement to TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Further, VA treatment records indicate that in March 2008, doctors completed a vocational rehabilitation report for purposes of evaluating the Veteran's eligibility for benefits.  Such report is not associated with the claims file.  On remand, the entirety of any VA Vocational Rehabilitation file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in Palo Alto, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  Urology clinic records from January 2005 to the present must be specifically requested.

2.  Associate with the claims file the complete VA Vocational Rehabilitation file.

3.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private providers who have treated him for his low back disability.  A release for Silver Creek Physical Therapy must be specifically requested.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to the following:

a.  whether there is a current, chronic hypertension disability; 

b.  if so, whether it is at least as likely as not that such is related to military service;

c.  whether it is at least as likely as not that hypertension was caused by his service-connected disabilities;

d.  whether it is at least as likely as not that is permanently worsened beyond the natural progression by his service-connected disabilities.  Specifically, are cited elevations of blood pressure during episodes of pain representative of aggravation, or are they acute and temporary?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a VA liver examination with regard to his claim of service connection for hepatitis.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not the Veteran's past hepatitis B infection was related to military service.  A complete history with regard to potential risk factors must be taken, and the examiner must also consider the Veteran's August 2008 statements regarding sharing razor blades and an ear piercing in the barracks.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
6.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current disabilities of the left and right shoulders.  With regard to each, the examiner must opine as to whether it is at least as likely as not such are caused or aggravated by military service.  The examiner must discuss the impact of the Veteran's martial arts training in service, as well as his competent and credible statements regarding ongoing symptomatology.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

7.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

a) The examiner must identify all current disabilities of the cervical spine.  The examiner must opine as to whether it is at least as likely as not such are caused or aggravated by military service.  The examiner must discuss the impact of the Veteran's martial arts training in service, as well as his competent and credible statements regarding ongoing symptomatology.  Additionally, the examiner must discuss whether a post-service motor vehicle accident is solely responsible for any current impairment.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

b)  The examiner must describe in detail the current status of the Veteran's service-connected low back disability.  All required testing must be accomplished, and to the extent possible additional functional impacts due to pain, weakness, fatigability, incoordination, or lack of endurance, including with repeated motion and on flare-ups, must be quantified.

8.  Schedule the Veteran for a VA peripheral nerves examination; any necessary testing, including EMG or NCV tests, should be accomplished.  The claims folder must be reviewed in conjunction with the examination.
The examiner must identify all current neurological disabilities of the upper and lower extremities.  The examiner must clearly state whether any such are caused by or are otherwise related to cervical or lumbar spine disabilities (radiculopathies), and should describe the impairment attributable to each.

With regard to the upper extremities, the examiner must opine as to whether any diagnosed carpal tunnel syndrome of the left or right wrists, or any right elbow ulnar nerve disability, are at least as likely as not caused or aggravated by military service.  The examiner must discuss the impact of the Veteran's martial arts training in service, as well as his competent and credible statements regarding ongoing symptomatology.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

9.  Schedule the Veteran for a VA hands examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current disabilities of the left and right hands.  The examiner should clearly state whether such are separate and distinct from the impacts of carpal tunnel syndrome.  For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not caused or aggravated by military service.  The examiner must discuss the impact of the Veteran's martial arts training in service, as well as his competent and credible statements regarding ongoing symptomatology.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

10.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


